Citation Nr: 1710946	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a vision impairment disability as secondary to service-connected headaches and/or meningococcal meningitis. 

2.  Entitlement to service connection for an acquired psychiatric disability, diagnosed as depression, as secondary to service-connected headaches and/or meningococcal meningitis. 


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to December 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 and a September 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran attended a hearing before the undersigned in September 2016.  A transcript of that hearing is in the record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Vision Impairment Disability

The Veteran states that his vision impairment disability is related to his service-connected headaches.  He adds that he has had poor vision since contracting meningitis while in service, and that his vision continued to deteriorate in the late 1990's.  According to the Veteran, his vision impairment issues, including blurry vision, stem from his chronic service-connected headaches.  The Veteran's spouse, at a hearing before the Board in September 2016, stated that on several occasions, the Veteran "went blind, didn't see at all, and we took him to the hospital."  The Veteran's spouse indicated that the Veteran was treated at Southwest Regional Medical Center.

A November 1992 private treatment record recorded the Veteran's vision as "good."  A September 2004 private treatment record indicates that the Veteran denied any problems with his eyes.  An October 2006 private treatment record noted no issues related to the Veteran's eyes.  

A February 2008 private treatment record indicates that the Veteran was hospitalized for a stroke the prior month.  The private treatment record also notes that the Veteran experienced "some 'blurring' of his eyes."  An examination of the Veteran's eyes again revealed no issues, and the Veteran was referred to an ophthalmologist.  

A November 2009 private treatment record states that the Veteran was "told by his eye doctor that he is getting macular degeneration in the [left] eye[.]"  

A May 2010 VA treatment record indicates that, during what appears to have been the Veteran's first visit to a VA ophthalmology clinic, the Veteran stated that his vision had worsened in the "3-4 months" prior to his visit.  A contemporaneous VA treatment record indicates that the Veteran experienced intermittent "bilateral visual loss[,] [with] 5 episodes since last 6 months," which lasted for approximately one to two minutes.  The Veteran also indicated the he had previously been diagnosed with a brain tumor.  The Veteran's VA physician noted vision loss of an unclear cause, and ordered an MRI test to determine the source of the Veteran's visual impairment.  

In September 2010, the Veteran's VA physician noted that the MRI performed on the Veteran failed to show a brain tumor.  The Veteran reported that his vision "started getting worse in [the] late 90's," and stated that his vision loss coincided with his service-connected headaches.  The Veteran was referred to a private neuro-ophthalmologist at the Hamilton Eye Institute in order to determine the cause of his vision loss.  

A November 2010 VA treatment record contains comments from the private neuro-ophthalmologist who examined the Veteran.  The private neuro-ophthalmologist diagnosed the Veteran with constricted visual fields, visual disturbance, mild refractive error with presbyopia, and noted that the Veteran had non-physiologic responses on testing.

VA provided the Veteran with an examination in May 2012 in order to assess the nature and cause of his vision impairment.  The examination noted that the Veteran suffered from non-physiologic visual field defects, which indicated that "there is no ocular or brain pathology that correlates to the field defects or to fluctuation visual acuities."  The examiner also recorded that "[v]isual field testing performed during this exam shows continued visual field defects . . . with no physiological findings that correlate.  Imaging of the brain in 2010 shows no abnormalities and ocular examination shows no retinal or nerve damage that would correlate to visual field testing."  The examiner who performed the May 2012 examination provided an addendum opinion in January 2013.  As part of the addendum opinion, the examiner opinioned that the Veteran's vision impairment disability was less likely than not (less than a 50 percent probability) related to the meningitis the Veteran contracted in service.  

In February 2013, the Veteran was diagnosed with a peri-retinal hole of the left eye and treated with laser retinopexy.  

Confusion remains as to the nature and cause of the Veteran's vision impairment disability.  The VA examination provided in May 2012, supplemented in January 2013, did not address whether the Veteran's vision impairment disability was proximately due to or a result of his service-connected headaches, and is, thus, inadequate for the purpose of resolving the Veteran's case.  Further, the Veteran was diagnosed with a seemingly new disorder of the left eye following the January 2013 addendum opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must describe the disability in sufficient detail such that the Board's evaluation of the claimed disability is "fully informed."  See id.  Further, the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the examination report contains, data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  

In this case, the examiner did not discuss whether the Veteran's vision impairment disability is proximately due to or a result of his service-connected headaches.  As the examiner did not consider the Veteran's history or noted reports of headaches related to his vision impairment disability, the opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran is entitled to a new examination to determine whether his vision impairment disability is also related to his service-connected headaches, as well as to determine whether his diagnosed peri-retinal hole disorder of the left eye, or any other disorder afflicting his vision, is related to his service-connected headaches and/or meningitis.

Moreover, it appears that VA has not attempted to secure some of the Veteran's relevant private treatment records, including those held by Southwest Regional Medical Center and the Hamilton Eye Institute.  The record does contain some private treatment records provided by the Social Security Administration, as well as those provided by the Veteran, but VA has not sought all relevant private treatment records.  VA has a duty to seek these records.  See 38 U.S.C.A. § 5103A.  

The record also indicates that the appellant has sought VA treatment since October 2015, but does not include VA treatment records after that date.  VA should obtain the Veteran's most recent VA treatment records and associate these records with the Veteran's claims file.


II.  Acquired Psychiatric Disability

A June 2016 Appeal to the Board (VA Form 9) indicates that the Veteran sought a hearing as to this issue.  The record indicates that the Veteran has not been provided with the requested hearing.  The RO should remedy this oversight on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, as to his claimed acquired psychiatric disability, at the earliest opportunity in accordance with applicable procedures.  Notify the Veteran of the date and time thereof.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.

2.  The AOJ should obtain for the record updated records of all VA examinations and/or treatment the Veteran has received from October 2015 to the present.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.  

3.  The AOJ should also contact the Veteran and identify any relevant private medical records related to his vision impairment disability that are missing from the claims file.  After obtaining any necessary authorization, the AOJ should obtain and associate with the claims file complete treatment records from any private medical institution identified by the Veteran as containing medical records that are relevant to his vision impairment disability claim, including relevant records held by Southwest Regional Medical Center, records referenced in the November 2009 private treatment records provided by the Veteran, and records related to the Veteran's treatment at the Hamilton Eye Institute.  If the requested records are unavailable, the claims file should be updated to reflect such and the Appellant should be so notified.

4.  After development from items (2) and (3) has been completed and returned, including negative responses, arrange for a new VA examination, from an appropriate examiner, to determine whether the Veteran's vision impairment disability is proximately due to or a result of his service-connected headaches and/or meningococcal meningitis.  The claims file should be made available to the examiner.  

The examiner should identify all disorders related to the Veteran's vision impairment disability and express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disorder related to the Veteran's vision impairment disability, including his peri-retinal hole disorder, was caused by or aggravated by his service-connected headaches and/or meningitis.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may result in a clarification being requested).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that the opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable that opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Following completion of the above, readjudicate the Veteran's claims on appeal.  If any of the benefits sought are not granted, the Veteran (and his representative, should he obtain new representation during the pendency of his appeal) should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

